 

Exhibit 10.1

 



FIRST AMENDMENT TO

General Release and Severance AGREEMENT

 

This FIRST Amendment to General Release and Severance Agreement (this
“Amendment”) is made and entered as of this 31st day of December, 2019 (the
“Amendment Effective Date”), by and between InspireMD, Inc., a Delaware
corporation (the “Company”), and James Barry (the “Executive”) for purposes of
amending that certain General Release and Severance Agreement dated as of
December 9, 2019, by and between the Company and the Executive (the
“Agreement”). Terms used in this Amendment with initial capital letters that are
not otherwise defined herein shall have the meanings ascribed to such terms in
the Agreement.

 

WHEREAS, Section 3(ii) of the Agreement provides that the Company shall pay the
Executive a lump-sum cash payment in the amount of $25,000, less all applicable
deductions and withholdings (the “Outplacement Amount”), on the Company’s first
regularly scheduled payroll date on or next following the Effective Date (as
defined in the Agreement), which payroll date would be December 31, 2019;

 

WHEREAS, the Agreement may only be amended in a writing signed by the parties
thereto; and

 

WHEREAS, the parties mutually desire to amend the Agreement to change the date
on which the Outplacement Amount would be paid to the Executive.

 

NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the Company and the Executive agree as follows:

 

1. Section 3(ii) of the Agreement is hereby amended by deleting the phrase “on
or next following the Effective Date” and replacing it with the phrase
“occurring in 2020”.

 

2. Except as expressly amended by this Amendment, the Agreement shall continue
in full force and effect in accordance with the provisions thereof.

 

3. In the event of a conflict between the Agreement and this Amendment, this
Amendment shall govern.

 

[Remainder of Page Intentionally Left Blank;

Signature Page Follows.]

 

  

 

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to General
Release and Severance Agreement as of the Amendment Effective Date.



 

  THE COMPANY:         INSPIREMD, INC.         By: /s/ Paul Stuka   Name: Paul
Stuka   Title: Chairman of the Board





 

  THE EXECUTIVE:       /s/ James Barry   James Barry

 

Signature Page to

First Amendment to

General Release and Severance Agreement

 



  

 

 